962 So. 2d 349 (2007)
A2 GROUP, INC., Appellant,
v.
The CITY OF MIAMI BEACH, et al., Appellee.
No. 3D07-1094.
District Court of Appeal of Florida, Third District.
July 5, 2007.
Berger Singerman and Gabriel E. Nieto and John C. Shawde, Miami, for appellant.
Jose Smith, North Miami Beach, and Jean Olin, Miami Beach; Alvarez, Armas Borron, for appellee.
Before GERSTEN, C.J., and FLETCHER and SUAREZ, JJ.
FLETCHER, J.
This is an appeal from a non-final order of the trial court denying A2 Group, Inc.'s emergency motion for temporary injunction. A2 seeks to restrain the City of Miami Beach from going forward with a contract awarded to Magnum Construction Management Corporation. The trial court denied A2's motion for temporary injunction *350 on the basis that A2 failed to carry its burden of likelihood of success on the merits of its claims against the City. Finding that the trial court was correct in its conclusion, we affirm.
Affirmed.